Citation Nr: 1339467	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-33 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to service-connected diabetes mellitus Type II (DM).

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to service-connected DM.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran has peripheral neuropathy of the right and left upper extremities and claims that the peripheral neuropathy is etiologically related to his DM.  Although a VA examiner in October 2010 indicated that it would be mere speculation to state that his peripheral neuropathy of the upper extremities was caused by (due to) the DM, the matter of aggravation was not addressed.  The examiner indicated that the lower extremity peripheral neuropathy was consistent with peripheral neuropathy associated with DM, but noted that the Veteran also has cervical disability which can cause the disability found in the upper extremities.  However, the examiner did not state that the cervical disability was the cause of the peripheral neuropathy of the upper extremities.  

The Board finds that a medical addendum must be obtained regarding this matter from another VA examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical addendum from another VA examiner.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Based on a review of the record and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current peripheral neuropathy of the upper extremities is proximately due to, or the result of, the service-connected DM.  

The examiner should also opined as to whether it is more likely than not, less likely than not, or at least as likely as not, that peripheral neuropathy of the upper extremities is permanently aggravated by the Veteran's service-connected DM.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's peripheral neuropathy of the upper extremities disability found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected DM disability based on medical considerations.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the requested opinion cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

3.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


